              Entered on Docket May 6, 2020
                                                           Below is the Order of the Court.


1

2                                                           ___________________
                                                            Christopher M. Alston
3                                                           U.S. Bankruptcy Judge
                                                            (Dated as of Entered on Docket date above)
4

5

6           _______________________________________________________________
7

8

9
                                                                       Honorable Christopher M. Alston
10                                                                            April 24, 2020; 9:30 a.m.

11
                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
12                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE

13   In re:                                           )   Chapter 7
                                                      )   Bankruptcy No. 18-13383
14   JACK CARLTON CRAMER JR.,                         )
                                                      )   ORDER DENYING MOTION TO
15                    Debtor(s).                      )   CONVERT CASE FROM CHAPTER 7
                                                      )   TO CHAPTER 13
16
               THIS MATTER having come on regularly before the above-signed Judge of the above-
17
     entitled court, upon the debtor’s motion to reconvert this Chapter 7 proceeding to a Chapter 13, the
18
     court having reviewed the pleadings on file herein, and being fully apprised of the circumstances,
19
     the court having made a ruling on the record which is incorporated herein by this reference pursuant
20
     to Fed. R. Civ. P. 52(c), made applicable to these proceedings pursuant to Fed. R. Bank. P. 7052,
21
     now, therefore, it is hereby
22
     ////
23
     ////
24
     ////
25
     ////



     ORDER DENYING MOTION TO                                                 THE LIVESEY LAW FIRM
     CONVERT CASE FROM CHAPTER 7                                             600 Stewart Street, Suite 1908
                                                                             Seattle, WA 98101
     TO CHAPTER 13 - 200427eOrd Page 1                                       (206) 441-0826
      Case 18-13383-CMA             Doc 146   Filed 05/06/20    Ent. 05/06/20 13:33:04           Pg. 1 of 2
                                                         Below is the Order of the Court.


1           ORDERED that the debtor’s motion is denied.

2                                    //// END OF ORDER ////

3
     Presented By:
4
     THE LIVESEY LAW FIRM
5

6           /S/ Rory C. Livesey

7    Rory C. Livesey, WSBA #17601
     Attorney for Edmund J. Wood, Trustee
8
     The Livesey Law Firm
9    600 Stewart Street, Suite 1908
     Seattle, WA 98101
10   (206) 441-0826

11   Approved as to Form; Notice of
     Presentation Waived by:
12
     HENRY & DEGRAAFF, P.S.
13

14
            /S/ Christina L. Henry
15
     Christina L. Henry, WSBA #31273
16   Attorneys for Debtor

17   Henry & DeGraaff, P.S.
     787 Maynard Avenue S.
18   Seattle, WA 98104
     (206) 330-0595
19

20

21

22

23

24

25




     ORDER DENYING MOTION TO                                           THE LIVESEY LAW FIRM
     CONVERT CASE FROM CHAPTER 7                                       600 Stewart Street, Suite 1908
                                                                       Seattle, WA 98101
     TO CHAPTER 13 - 200427eOrd Page 2                                 (206) 441-0826
     Case 18-13383-CMA            Doc 146    Filed 05/06/20   Ent. 05/06/20 13:33:04   Pg. 2 of 2
